Citation Nr: 0617043	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-14 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for headaches, 
including as secondary to a head injury.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to October 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In a December 2002 rating decision, the RO denied service 
connection for hepatitis C and headaches.  In a May 2003 
rating decision, the RO denied service connection for PTSD. 

A hearing was held at the RO in April 2006 before Kathleen K. 
Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Hepatitis C was not clinically evident in service or for 
many years thereafter. 

2.  The most probative evidence of record indicates that the 
veteran's current hepatitis C, first shown by medical 
evidence dated September 2000, was not incurred in service.  

3.  Although the veteran sustained a head injury and was 
treated for headaches in service, the most probative evidence 
of record indicates that his current headaches are not 
related to his active service, including the in-service head 
injury.   


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred during active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  A headache disorder was not incurred during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA) with respect to the claims 
adjudicated in this decision.  

The VCAA, enacted on November 9, 2000, emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005). 

Duty to Notify

Under the notification requirements set forth at 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VA has a duty to (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1). 

In this case, in an October 2002 letter issued prior to the 
initial rating decision denying his claims, the RO notified 
the veteran of the information and evidence needed to 
substantiate his claims of service connection for hepatitis C 
and headaches.  The letter also advised the veteran of what 
part of the evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Finally, the letter 
advised the veteran to identify any additional information 
that he felt would support his claims.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005); Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  Additional 
VCAA letters were provided to the veteran in November 2002 
and November 2004.  

The Board acknowledges that the notice requirements of 
section 5103(a) apply generally to the following five 
elements of a service connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In this case, although the VCAA notice letters referenced 
above did not explicitly provide notification as to all five 
elements delineated by the Court in Dingess/Hartman, the 
Board finds that the veteran has not been prejudiced.  With 
respect to the service connection claims on appeal, element 
(1) is not at issue and, as discussed above, the veteran was 
provided adequate notice of elements (2) and (3).  Finally, 
given the Board's decisions below, it is clear that any 
failure to advise the veteran of elements (4) and (5) is 
harmless error.  

For these reasons, the Board finds that the evidence does not 
show that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Neither the 
veteran nor his representative has argued otherwise.  
Therefore, the Board finds that to decide the appeal at this 
time would not be prejudicial to the veteran.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this case, service medical and personnel records 
corresponding to the veteran's active service are on file, as 
are all relevant post-service medical records specifically 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2005).  The veteran was 
also afforded a VA medical opinion in connection with his 
claims.  The July 2005 examination report provides the 
necessary medical opinions in this case.  38 C.F.R. § 
3.159(c)(4)(i).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

Background

The veteran's service medical records show that in January 
1969, he hit a snow bank while driving and was thrown from 
his car.  There was no loss of consciousness, although the 
veteran did sustain a scalp laceration.  He was hospitalized 
for observation of a suspected head injury, but no disease 
was found.  X-ray studies were normal.  The diagnosis was 
laceration of the scalp.  

In May 1970, while stationed in Thailand, the veteran visited 
the medical clinic and requested that his ears be examined.  
Examination revealed that the right ear canal was almost 
occluded by cerumen.  No other abnormalities were observed.  
The veteran's ear was washed.  

In November 1972, the veteran sought treatment for headaches.  
Examination was normal and the diagnosis was tension 
headaches.  When medication failed to relieve his symptoms, 
the veteran was referred for neurological evaluation.  He 
reported that since his return from the DMZ, he had had 
headaches.  He also reported flashbacks to Vietnam and marked 
social and emotional issues.  Examination was within normal 
limits and the diagnosis was tension headaches.  

The veteran was also evaluated by a psychiatrist in November 
1972.  He claimed that two months prior, he had returned from 
Vietnam, where he had been stationed in the DMZ.  Since 
returning, he reported quite a number of problems, which he 
felt partially stemmed from his Vietnam experience.  The 
veteran indicated that "[b]ecause of the constant threat of 
attack," he had had trouble with his sleep, which resulted 
in an Article 15.  He also reported family problems, 
indicated that he was involved in a paternity suit, and had 
written a bad check.  The veteran reported that he had felt 
quite hassled by many of these problems.  Although many of 
these problems had been partially resolved, he continued to 
experience headaches.  Examination revealed no evidence of 
psychosis, neurosis, or character behavior disorder.  The 
diagnosis was tension headaches.  The examiner noted that the 
veteran seemed to be having difficulty readjusting to life in 
the United States after what would appear to be some 
frightening experiences in Vietnam.  The diagnosis was 
tension headaches.  

At his July 1973 military separation medical examination, the 
veteran endorsed numerous complaints, including headaches, 
nervous trouble and depression.  He also reported a history 
of a head injury in an automobile accident.  No pertinent 
abnormalities were identified on clinical evaluation.

In September 2002, the veteran filed a claim of service 
connection for hepatitis C and headaches.  He indicated that 
it was his belief that he developed hepatitis C as a result 
of having his ears cleaned at a barbershop in Southeast Asia.  
In addition, he argued that his headache disorder had 
developed as a result of an in-service car accident in which 
he sustained a head injury.

In support of his claim, the RO obtained VA and private 
clinical records, dated from July 1993 to October 2005.  In 
pertinent part, these records show that in September 2000, 
the veteran was diagnosed as having hepatitis C.  The veteran 
admitted a history of cocaine use, but denied intervenous 
drug abuse, tattoos, or blood transfusions.  He reported that 
he had had a tour of duty in Vietnam and had undergone 
acupuncture 10 years prior.  Subsequent records show 
continued treatment for hepatitis C.  

At a December 2002 consultation in the mental health clinic, 
the veteran had multiple complaints, including frequent 
headache pain.  No headache disorder was diagnosed.  In April 
2003, his complaints again included headaches.  The diagnoses 
included muscle contraction headache.  In November 2003, the 
veteran reported that he had sustained a head injury in 1968 
and had had headaches since that time.  The diagnosis was 
muscle contraction headache due to cervical spine arthritis.  
Subsequent records show continued complaints of headaches.  

In July 2005, the veteran underwent VA medical examination at 
which he reported that he had been involved in a motor 
vehicle accident in 1968 or 1969 in which he sustained a 
concussion.  He indicated that he had had headaches several 
times weekly since that time.  The veteran also reported that 
he had been diagnosed as having hepatitis C in 2001.  He 
indicated that he felt it developed as a result of treatment 
at a spa in Thailand, when he had his eyes and ears washed, a 
manicure and haircut.  He indicated that he was treated for 
an ear infection after his spa visit.  The veteran denied 
risk factors such as blood transfusions, intravenous or 
intranasal drug use, tattoos, hemodialysis, body piercing or 
accidental needle punctures.  He reported that he had had 
unprotected sex with 10 to 20 people in his lifetime.  After 
examining the veteran and reviewing his claims folder, the 
examiner diagnosed headaches and hepatitis C.  The examiner 
concluded that the veteran's headaches were not likely 
related to the motor vehicle accident in service.  He 
indicated that although the veteran claimed that he had had 
headaches since the accident in service, a review  of the 
claims folder showed no continuous treatment for headaches.  
With respect to the veteran's hepatitis C, the examiner 
indicated that there was no documentation to support exactly 
when the veteran contracted hepatitis C.  He indicated that 
the veteran had some risk factors which were unrelated to 
military service.  The examiner concluded that the veteran's 
hepatitis C was not due to or related to his active service.  

At his April 2006 Board hearing, the veteran testified that 
while he was stationed in Thailand and Vietnam, he frequented 
a local barber shop where he had his ears cleaned.  He 
thereafter learned that their practices were unsanitary and 
sought to have a check-up.  He indicated that he learned that 
he may have an ear infection.  The veteran indicated that he 
was diagnosed as having hepatitis C approximately 20-25 years 
after service.  He indicated that he had had no other risk 
factors after his separation from service, so felt almost 
sure his hepatitis C resulted from the unsanitary conditions 
at the barber shop.  The veteran also described the 
circumstances of his in-service head injury.  He indicated 
that after his automobile accident in service, he developed 
headaches and had experienced them on a continuous basis 
since that time.  

Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).



Analysis

Hepatitis C

The veteran claims that he contracted hepatitis C during 
service, as a result of unsanitary conditions in a barber 
shop he visited while in Thailand.  

As noted, the veteran's service medical records are negative 
for complaints or findings of hepatitis C.  In fact, the 
veteran was not diagnosed as having hepatitis C until 
September 2000, approximately 27 years after service 
separation.  He does not contend otherwise.  

Although the record shows that hepatitis C was not diagnosed 
in service or for many years thereafter, as set forth above, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Thus, if there 
is a causal connection between the current condition and 
service, service connection may be established.  Godfrey v. 
Derwinski, 2 Vet. App. 354 (1992).

In that regard, the Board notes that in July 2005, a VA 
medical examiner reviewed the veteran's claims folder and 
concluded that the veteran's current hepatitis C was not 
causally related to his active service or any incident 
therein.  The Board finds that this medical opinion is 
persuasive and assigns it great probative weight.  The 
opinion was rendered by a VA nurse practitioner and approved 
by a VA physician.  Both of these individuals have the 
expertise to opine on the matter at issue in this case.  In 
addition, the examiner addressed the veteran's contentions 
and based her opinions on a review of the veteran's claims 
folder.  Finally, and most persuasively, the Board notes that 
there is no medical evidence of record which contradicts this 
medical opinion.

Rather, the only contradictory opinion is that of the 
veteran.  However, as the record does not establish that he 
possesses a recognized degree of medical knowledge, the 
veteran lacks the competency to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Based upon the competent evidence of record, therefore, the 
Board concludes that the veteran's hepatitis C was not 
manifested during service, or for many years after separation 
from service, and the evidence of record shows that this 
disability is not causally related to his active service or 
any incident therein.  For these reasons, the Board finds 
that the preponderance of the evidence in this case is 
against the claim of service connection for hepatitis C.  
Therefore, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Headaches

The veteran claims that he developed chronic headaches 
immediately after he sustained a head injury in an in-service 
automobile accident.  He claims that he has had headaches on 
a continuous basis since that time.  

As set forth above, the service medical records confirm that 
in January 1969, the veteran was involved in a car accident 
and was hospitalized for observation of a suspected head 
injury; however, no abnormality was found, other than a 
laceration of the scalp.  The record of hospitalization 
contains no indication that the veteran complained of 
headaches at the time of the accident.  In fact, the 
veteran's service medical records are negative for complaints 
or findings of headaches for nearly four years after the 1969 
automobile accident.  Specifically, it was not until November 
1972 when the veteran complained of chronic headaches; at 
that time, such headaches were attributed to tension.  

While the veteran complained of chronic headaches in service 
in 1972, the post-service record is entirely negative for 
complaints or findings of headaches until December 2002.  The 
Board notes that the veteran claims that he has had headaches 
on a continuous basis since the 1969 automobile accident.  
Thus, the Board has considered the provisions of 38 C.F.R. § 
3.303(b), pertaining to continuous symptomatology.  While the 
concept of continuity of symptomatology focuses on continuity 
of symptoms, not treatment, in a merits context, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 
(1997).  The record here discloses a span of nearly 30 years 
without any clinical evidence to support the veteran's 
assertion of a continuity of headache symptoms.  In other 
words, the fact that the contemporaneous records do not 
provide subjective or objective evidence that supports the 
recent contention that the veteran experienced continuous 
headache symptomatology since the in-service automobile 
accident is highly probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also 
Savage v. Gober, 1 Vet. App. 488.

Although the record shows that any in-service headaches were 
not chronic in nature, as set forth above, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the current condition and service, service connection 
may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 
(1992).

The Board has therefore carefully reviewed the record, with 
particular attention to any evidence which addresses the 
etiology of the veteran's headaches.  In that regard, the 
record contains recent VA clinical records showing that the 
veteran receives treatment for headaches.  These records, 
however, note that the veteran's headaches are secondary to a 
nonservice-connected cervical spine disorder.  They contain 
no evidence of a link between the veteran's current headaches 
and his active service.  

Similarly, the Board notes that in July 2005, a VA medical 
examiner reviewed the veteran's claims folder and concluded 
that the veteran's current headaches are not likely related 
to his active service.  The Board finds that this opinion has 
great probative weight, as it was rendered by a competent 
medical professional and was based on a review of the claims 
folder as well as an examination of the veteran.

It is noted that the only opinion of record which contradicts 
the medical opinions discussed above is that of the veteran.  
While he has argued that his current headache disability is 
due to the in-service automobile accident, such opinion is 
clearly a matter for an individual with medical knowledge and 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Board has considered the veteran's 
lay assertions, they do not outweigh the medical evidence of 
record.

The Board has also considered the veteran's statement to the 
effect that he believes his physicians may have attributed 
his current headaches to his in-service head injury.  To any 
extent that such statement may be intended to link the 
veteran's headaches to his service, the Board notes that it 
is well established that a claimant's lay statements relating 
what a medical professional told him, filtered as they are 
through a lay person's sensibilities, are simply too 
attenuated and inherently unreliable to constitute 
"medical" evidence to support a claim.  See Warren v. 
Brown, 6 Vet. App. 4 (1993).  

After considering all of the evidence of record, the Board 
must conclude that the clear weight of the evidence is 
against the veteran's claim of service connection for 
headaches.  The evidence is not so evenly balanced as to 
allow for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for headaches, including 
due to a head injury, is denied.


REMAND

The veteran also seeks service connection for PTSD, which he 
claims was incurred as a result of his Vietnam experiences.  

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with the 4th edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; (3) and credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2004); Anglin v. West, 11 Vet. App. 361, 367  
(1998).

The evidence required to support the occurrence of a claimed 
in-service stressor varies depending on whether the veteran 
was engaged in combat with the enemy.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).

Where the record does not establish that the claimant engaged 
in combat with the enemy, his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a  stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, the claimant must provide credible supporting 
evidence from any source that the event alleged as the 
stressor in service occurred.  Cohen, 10 Vet. App. at 147.  
In that regard, as a matter of law, "credible supporting 
evidence that the claimed in-service event actually 
occurred" cannot be provided by a medical opinion based on 
post-service examination.  Moreau v. Brown, 9 Vet.  App. 389, 
394-96 (1996).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38  
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65  
Fed. Reg. 6,256-58 (2000).

When PTSD is claimed as a result of combat stressors, there 
must be a specific finding of fact of whether the veteran was 
engaged in combat and, if so, whether the claimed stressors 
are related to combat.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  

In this case, it is unclear whether the RO has determined 
that the veteran served in combat with the enemy.  At his 
April 2006 Board hearing, the veteran reported that he had 
fired at the enemy during service.  He also reported that he 
had been in close proximity to enemy fire while stationed 
near the DMZ in Vietnam.  See Pentecost v. Principi, 16  Vet. 
App. 124 (2002).  The Board notes that the record contains a 
diagnosis of PTSD related to in-service combat experiences.  

In the alternative, the RO has not yet attempted to obtain 
evidence corroborating the veteran's claimed stressors.  In 
that regard, the Board notes that the veteran has provided 
contact information for an individual with whom he served in 
Vietnam.  The veteran said that this individual has indicated 
his willingness to provide information to VA in support of 
the claim.  See April 2003 statement in support of claim.  

Finally, the Board notes that although the RO provided the 
veteran with a VCAA notification letter regarding his claim 
of service connection for PTSD, the United States Court of 
Appeals for Veterans Claims (Court) has since issued a 
decision holding that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  The VCAA notice previously 
provided to the veteran did not contain notice of all five 
elements of a service connection claim.  Thus, a corrective 
letter should be issued on remand.  


In view of the foregoing, this matter is remanded for the  
following:  

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date for the claim of service 
connection for PTSD, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The RO should review the claims file 
for the purpose of entering an 
adjudicative determination as to whether 
the veteran served in combat with the 
enemy.  In reaching this determination, 
the RO should specifically reference VA 
O.G.C. Prec. Op. No. 12-99 (Oct. 18, 
1999), 65 Fed. Reg. 6,256 (Feb. 8, 2000).  
If the RO determines that the veteran did 
not serve in combat with the enemy, the 
RO should attempt to corroborate the 
veteran's claimed in-service stressors 
through all appropriate means.

3.  After conducting any additional 
development deemed necessary, including a 
VA medical examination if required, the 
RO should again  review the record.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


